Citation Nr: 0948119	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.P., her daughter




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 to July 1958.  
The appellant in this case is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
above-referenced claim.  

In October 2009, the appellant and her daughter, D.P., 
testified before the undersigned Acting Veterans Law Judge 
during a Travel Board hearing, which was held at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).


As indicated above, the appellant in this case is the 
Veteran's widow.  She has essentially contended that the 
Veteran's death due to mesothelioma was a result of his in-
service exposure to asbestos.  She has asserted that the 
Veteran was exposed to asbestos while serving aboard the USS 
Essex as an aviation electrician's mate.  According the 
appellant, the Veteran's job was to install fireproofing 
fibers on aircrafts and with the fire control systems, both 
jobs she asserted involved exposure to asbestos.  It is her 
contention that the Veteran later developed mesothelioma due 
to this service.  

The Board notes that service connection for the cause of a 
Veteran's death may be granted if a disability incurred in or 
aggravated by service was either the principal, or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A current disability 
must be related to service or to an incident of service 
origin.  An appellant seeking disability benefits must 
establish the existence of a disability and a connection 
between the Veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggit v. West, 202 
F.3d 1370 (Fed. Cir. 2000). 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1").  Also, an opinion by the VA General Counsel 
discussed the development of asbestos claims. VAOPGCPREC 4- 
00 (April 13, 2000). 
 
The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005. See M21-1MR, Part IV, Subpart ii, Chap. 
1, Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos." 
 
VA must analyze the underlying claim of entitlement to 
service connection for asbestos exposure under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  The exposure may 
have been direct or indirect, and the extent or duration of 
exposure is not a factor.  M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29a.  The manual provisions 
acknowledge that inhalation of asbestos fibers and/or 
particles can result in fibrosis and tumors, and produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
As to occupational exposure, exposure to asbestos has been 
shown in insulation and shipyard workers, and others.  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 
9a-f. 
 
The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h. 
 
Here, the Veteran's service personnel records are of record 
and indicate that he served on the USS Essex between July 
1956 and January 1957.  It is indicated from the claims file 
that his military occupational specialty was as an aviation 
electrician's mate.

In the August 2004 rating decision, the RO conceded that the 
likelihood of the Veteran's exposure to asbestos while in 
service was probable.  

The record reflects that the Veteran's employment history 
following separation included work for the federal 
government.  It was indicated on a June 1984 report of 
medical history that the Veteran's post-service employment 
was in the fields of electronics, contract administration, 
and ship building.  In a December 1985 letter from the 
Veteran's private physician, the Veteran was noted to have 
been employed by the federal government as a ship project 
officer.  Additionally, the appellant has reported that the 
Veteran worked in a warehouse and as a project manager.

Associated with the claims file is a February 2001 hospital 
admissions record, showing that he was admitted to P.H. and 
that he was treated by J.H., M.D.  In the record, Dr. J.H. 
stated that he diagnosed the Veteran with mesothelioma in 
July 2000.  The doctor also indicated that he documented the 
Veteran's significant history of asbestos exposure in his 
initial history and physical, which he placed "on the 
chart."  However, this initial history and physical, and any 
other pertinent hospital records, have not been associated 
with the claims file.  The Board finds that such records may 
prove helpful in deciding this claim.  Thus, on remand, the 
RO should endeavor to obtain all of the Veteran's available 
treatment records from P.H.

The Veteran's death certificate, dated in April 2001, shows 
that the immediate cause of his death was mesothelioma.  
However, the etiology of the Veteran's condition is not 
provided in the evidence of record.  Given that the appellant 
asserts that the Veteran's mesothelioma was attributable to 
his period of active service, further investigation is needed 
to determine the etiology of the Veteran's mesothelioma and 
whether the mesothelioma can be attributable to his period of 
active service, to include asbestos exposure.

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Accordingly, additional development is warranted to 
determine the nature and etiology of the Veteran's 
mesothelioma in order to determine whether his death due to 
this disease was related to any in-service asbestos exposure 
or was otherwise related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain all available hospital records of 
the Veteran's inpatient treatment from 
2000 to 2001 at the medical facility 
listed in the February 2001 hospital 
discharge summary.  All records obtained 
shall be associated with the claims file 
in the claims file.  If such records are 
otherwise unavailable or unobtainable, the 
RO shall so indicate. 

2.  If deemed appropriate, the RO/AMC 
should attempt to obtain any additional 
information from the appellant regarding 
the specific nature of the Veteran's 
employment following his separation from 
active service.  Any information obtained 
should be associated with the claims file.

3.  After all pertinent records have been 
associated with the claims file, the 
RO/AMC should arrange for the Veteran's 
claims file to be reviewed by an 
appropriate VA examiner, who shall provide 
an opinion as to nature and etiology of 
the Veteran's mesothelioma diagnosis.  
While the entire claims file should be 
reviewed, the examiner's attention is 
directed to the service personnel record 
showing that the Veteran served aboard the 
USS Essex from July 1956 to January 1957, 
as well as any documents indicating the 
Veteran's employment history post-service.  

In discussing the etiology of the 
Veteran's mesothelioma, the examiner is 
asked to opine whether it is as least as 
likely as not (meaning a probability 
greater than 50 percent) that the 
Veteran's mesothelioma was related to his 
period of active service, to include any 
asbestos exposure.  

The rationale for any opinion expressed 
should be provided in a legible report.  
If the examiner is unable to render an 
opinion without resorting to speculation, 
it should be indicated. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


